

115 HR 5748 IH: To deauthorize portions of the project for raising and improving existing levees on the Walluski River in Clatsop County, Oregon.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5748IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Ms. Bonamici introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize portions of the project for raising and improving existing levees on the Walluski
			 River in Clatsop County, Oregon.
	
 1.Deauthorization of levee project on Walluski River in Clatsop County, OregonThe portions of the project for raising and improving existing levees of Clatsop County Diking District No. 13 in Clatsop County, Oregon, authorized by section 5 of the Act of June 22, 1936 (49 Stat. 1590), that are referred to as Christensen No. 1 Dike No. 42 and Christensen No. 2 Levee No. 43 are no longer authorized beginning on the date of enactment of this Act.
		